Citation Nr: 1715430	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  14-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether termination of nonservice-connected death pension benefits effective June 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1945 to October 1945, November 1945 to October 1948, and February 1951 to January 1953.  He died in April 2010. The appellant is his surviving spouse.  See October 2011 Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the decision the RO granted entitlement to nonservice-connected death pension, effective April 27, 2010, and payable from May 1, 2010, the first day of the month immediately following the Veteran's death.  The agency of original jurisdiction (AOJ) authorized payment of the pension starting May 1, 2010, but terminated payments effective June 1, 2010, on the basis that the appellant's countable income exceeded the maximum annual pension rate (MAPR) for a survivor with no dependents.

In January 2017, the appellant testified before the undersigned at a Board hearing held at the RO.  A transcript of that hearing is of record.  Following the hearing the appellant submitted additional evidence in support of her appeal for pension benefits.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's annualized income minus excludable medical expenses from June 1, 2010, exceeded the applicable MAPR of $7,933.00.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected death pension benefits from June 1, 2010, are not met, and termination was appropriate as of that date.  38 U.S.C.A. §§ 1503, 1513, 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) ; 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, notice was issued in August 2011 which was prior to the decision on appeal and informed the appellant that net worth and income must not exceed certain amounts to establish nonservice-connected death pension benefits.  The notice also explained the appellant's and VA's respective responsibilities to obtain relevant evidence, as well as the process by which effective dates are assigned.  Accordingly, the duty to notify is met.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service and marriage records have been obtained.  In addition, the appellant has submitted income and medical expense information relevant to the period of time at issue in this appeal and, as noted, she testified at a Board hearing that was held at the RO in January 2017.  During the hearing the undersigned clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim being decided below.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, the Board finds that VA has satisfied the notice and assistance requirements. 

II.  Analysis

A survivor's pension, or death pension benefits, are payable to the surviving spouse because of the non-service connected death of a veteran.  38 U.S.C.A. §§ 1541, 1543; 38 C.F.R. § 3.3 (b)(4).  Basic entitlement exists if the veteran had qualifying wartime service or if the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war. 38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.  

However, the annual income of the surviving spouse must not exceed the MAPR specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions, including unreimbursed burial expenses and medical expenses in excess of five percent of the pension rate.  38 U.S.C.A. § 1503 (a)(8); 38 C.F.R. § 3.271 (a) (emphasis added).  Fractions of dollars are ignored when computing income.  38 C.F.R. §§ 3.271(h).  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable. 

As set forth above, in October 2011, the AOJ granted entitlement to an improved survivor's pension without dependents effective April 27, 2010, and payable May 1, 2010, the first day of the month following the Veteran's death.  38 C.F.R. § 3.31.  In that decision the AOJ notified the appellant of the payment amounts and the basis for the income and excludable expense calculations.  The AOJ further notified the appellant that it was terminating the payments effective June 1, 2010, on the basis that the appellant's countable income exceeded the MAPR for a survivor with no dependents.  The appellant disagrees with the termination of pension payments and has provided hearing testimony and additional information regarding expenses for the pertinent period.  Accordingly, the issue before the Board is whether the termination of pension payments from June 1, 2010, was proper. 

The MAPR is published in the Veterans Benefits Administration manual, M21-MR, Part V, Subpart iii, Chapter 1, Section E, Paragraph 29, and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2016).  For the year 2010, the MAPR for a surviving spouse without dependents was $7,933.  See Survivor's Pension Rate Tables Appendix B, M21-1.  Five percent of this MAPR is $397. 

At the time that the appellant filed her claim for survivor's benefits in November 2010, she reported receiving $1,183 a month in Social Security benefits.  This was after a $96 deduction for Medicare.  This is the only source of income that she reported receiving.  The RO thus calculated her annualized income for 2010 prior to any income exclusions as totalling $15,354 ($1,183 + $96.50 x 12).  The Board finds the AOJ's use of fractions of dollars in this calculation to be harmless error since consideration of fractions of dollars does not change the outcome of this appeal.  38 C.F.R. § 3.271(h).  The appellant later clarified at the Board hearing in January 2017, and on an eligibility verification report (EVR) that she completed in January 2017, that for the period from May 1, 2010, through December 31, 2010, in addition to her SSA benefits of $1,287, a month, she also received $699 a month in pension benefits and $125 a month in retirement benefits.  When calculated for a 12- month period, these income sources total $25,242.  

Regarding excludable expenses, the appellant reported when she filed her claim in November 2010 that she had $2,611.80 in unreimbursed funeral expenses which was later corrected to $2621, and a monthly Medicare deduction of $96.50.  When calculated for a 12-month period, the Medicare deduction totals $1,158.  The appellant subsequently reported on a VA Form 21P-8416, Medical Expense Report, an additional expense in 2010 for unreimbursed travel of 120 miles to a medical facility, but no itemizations for medical expenses.  Using the calculable mileage rate at the time that the appellant completed the form in January 2017 (41.5 cents a mile), as opposed to the rate at the time of the travel in 2010, this amounts to $50.  Although the appellant also reported $2,342 as an aid and attendance expense based on her care of the Veteran, the AOJ informed her in October 2011 that that was not considered a last expense for VA purposes.

Even by affording the appellant the broadest and most favorable consideration of the evidence, she still does not meet the income requirements for death pension benefits.  In fact, her countable income based on her Social Security benefits alone exceed the MMPR.  That is, her monthly SSA benefits as she reported in November 2010 of $1,279.50 ($1,183 + $96.50), when calculated over a 12-month period, total $15,354 ($1279.50 x 12).  After subtracting funeral expenses of $2,621 and medical expenses of $1,208 ($1,158 + $50 (notwithstanding the 5% deduction for medical expenses)), the countable income comes to $10,367.  This figure exceeds the MAPR of $7,933.  

It is worth noting that the purpose of pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled or to his or her survivors who are otherwise unable to maintain a basic, minimal income level.  38 U.S.C.A. §§ 1521, 1522, 1541.  

The Board thus concludes that as of June 1, 2010, the appellant is not entitled to payment of nonservice-connected death pension benefits because her income exceeds the statutory limits for entitlement to such benefits.  Therefore, termination 

of payment of nonservice-connected death pension benefits effective June 1, 2010, was proper, and the appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Termination of nonservice-connected death pension benefits from June 1, 2010, was proper.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


